Citation Nr: 0112799	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a total abdominal 
hysterectomy, including as secondary to service-connected 
removal of right tube and ovary.

2. Entitlement to an increased rating for bilateral accessory 
navicular bones, post-operative with plantar keratosis and 
flat feet, currently evaluated as 10 percent disabling.  

3. Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 (2000) for a period of convalescence 
following hospitalization in October 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from January 1979 to June 1991.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


REMAND

The Board notes that the November 1999 rating decision denied 
the veteran's claim on the basis that the claim was not well 
grounded.  However, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran seeks service connection for a total abdominal 
hysterectomy and variously asserts that it was due to her 
service-related removal of a right tube and ovary.  The 
service medical records indicate that she underwent a 
diagnostic laparoscopy in September 1987 and, in November 
1987, an exploratory laparotomy with salpingo-oophorectomy.  
Diagnoses included chronic pelvic pain with pelvic adhesions, 
pelvic lysis adhesions, chromopertubation and fimbroioplasty 
in the left fallopian tube.  In August 1989, the veteran 
underwent another laparoscopy to rule out a miscarriage, but 
the record notes that an ectopic pregnancy was not found.  
Post service, she underwent a total abdominal hysterectomy in 
October 1999.

In July 1999, the RO afforded the veteran VA foot and 
gynecological examinations in conjunction with her claims.  
The Board notes that the same examiner performed both 
examinations, although it is unclear if the examiner was a 
gynecologist.  In an April 2000 written opinion, the VA 
examiner stated that the veteran's 1999 hysterectomy was 
unrelated to her inservice right ovarian cyst in 1987 or 
removal of the right tube and ovary, but the examiner failed 
to provide a rationale to support that opinion.  Thereafter, 
in an April 2001 statement, the veteran's representative 
objected to the April 2000 VA medical opinion because there 
were no medical reasons provided for the opinion.  The Board 
agrees and believes that a VA gynecologist should review the 
veteran's medical records, if the July 1999 VA examiner is 
not such a specialist.  The veteran's representative also 
asserted that an independent medical opinion is warranted to 
determine if her service-connected right tube and ovary 
removal is related to her 1999 total hysterectomy.  The Board 
points out that independent medical opinions are warranted 
only in appeals involving medical complexity or medical 
controversy.  See 38 U.S.C.A. § 7109(a).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  The 
Board does not believe that the veteran's claim presents such 
an issue of medical controversy or complexity that an 
independent medical opinion is required.  38 C.F.R. § 20.901 
(2000). 

Finally, as to the issue of entitlement to an increased 
rating for bilateral accessory navicular bones, post-
operative, with plantar keratosis and flat feet, the Board 
notes that the November 1999 rating decision denied that 
claim.  In June 2000, the veteran submitted a statement to 
the RO to the effect that, since 1991, she experienced 
steadily increased foot pain that traveled up both legs and 
into her hips.  She reported being seen in a VA medical 
center for this disorder in May 2000 and that her next VA 
podiatry appointment was in July 2000.  The Board construes 
the veteran's statement as a timely notice of disagreement 
(NOD).  Accordingly, the Board is required to remand this 
issue to the RO for issuance of a statement of the case 
(SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999)(The NOD 
initiated review by the Board of the RO's denial of the claim 
and bestowed jurisdiction on the court; the Board should have 
remanded that issue to the RO, for issuance of a SOC.)

Furthermore, it is unclear if, by the veteran's statement, 
she is seeking to raise a claim of entitlement to service 
connection for a hip disorder, secondary to her service-
connected foot disability, and that matter is referred to the 
RO for further clarification.

As such, in order to comply with the duty to assist under 
38 U.S.C.A. § 5107, the Board finds that the case should be 
REMANDED to the RO for the following actions:

Accordingly, this case is REMANDED for the following:

1. The RO should issue a statement of the 
case concerning the issue of 
entitlement to an increased rating for 
bilateral accessory navicular bones, 
post-operative, with plantar keratosis 
and flat feet.   If, and only, if the 
veteran completes her appeal by filing 
a timely substantive appeal on the 
aforementioned issue should this claim 
be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991).

2. The RO should contact the veteran and 
her representative and clarify if she 
seeks to raise a claim of entitlement 
to service connection for a hip 
disorder secondary to her service-
connected bilateral foot disability.  
If so, the RO should then undertake 
all appropriate development and 
adjudicate this new claim.

3. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
gynecological claims on appeal.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all indicated records 
and associate them with the claims 
file.

4. Then, the RO should determine if the 
1999 and 2000 VA examiner who examined 
the veteran is a gynecologist.  If so, 
the RO should request that the medical 
specialist review the veteran's claims 
file again and respond to the 
following questions.  If not, the RO 
should request that a specialist in 
gynecology review the veteran's claims 
file, including her service medical 
records.  (If, and only if, the 
examiner believes it necessary, should 
the veteran undergo a VA gynecological 
examination.  All indicated tests and 
studies should be performed and all 
manifestations of current disability 
should be reported in detail.  The 
claims folder should be made available 
to the examiner for review before the 
examination.)  (1) The VA medical 
specialist is requested to review the 
claims file, including the service 
medical records, and render an opinion 
as to whether it is at least as likely 
as not that the veteran's post service 
uterine fibroid tumors were caused by 
or related to the inservice-diagnosis 
of pelvic adhesions or other findings 
noted in the service medical records.  
(2) The examiner is further asked to 
render an opinion as to whether it was 
at least as likely as not that the 
veteran's post-service total abdominal 
hysterectomy was due to findings noted 
in the service medical records.  (3) 
If not, the examiner is requested to 
render an opinion as to whether it is 
at least as likely as not that the 
service-connected removal of the right 
tube and ovary secondary to adhesions 
caused or chronically worsened any 
current residuals of the total 
abdominal hysterectomy.  A complete 
rationale should be given for any 
opinions or conclusions expressed.

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

6. Thereafter, the RO should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




